DETAILED ACTION
This is a response to the Applicants' file on 4/6/22. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Response to Arguments
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive. See remarks “Applicant notes the filing of formal drawings herein on December 30, 2019. Although no objection has been raised, the Office Action does not indicate that the drawings have been accepted. Applicant respectfully requests that the Examiner indicate whether the drawings are acceptable in the next communication”. Examiner does not see the formal drawings on December 30, 2019 instead of December 31, 2019. Is it typo error for date?.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/22 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13 are rejected under 35 U.S.C. 102(1) as being anticipated by Gray et al (US Pub. No: 2016/0270725).
Regarding claim 1, Gray et al disclose in figure 3, a method of generating a pulsed radio frequency (RF) signal, comprising: a pulse waveform generator (350) for generating an arbitrary pulsed analog signal based on an arbitrary pulsed waveform (paragraph [0045]); DA converter (370) for modulating an RF carrier using the arbitrary pulsed analog signal as a modulating signal; and amp (351) for amplifying a pulsed RF signal obtained responsive to the modulating.
Regarding claim 2, Gray et al disclose in figure 3, wherein modulating comprises modulating the RF carrier via a mixer.
Allowable Subject Matter
Claims 1-8, 14-20 are allowed.
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/Minh D A/
Primary Examiner
Art Unit 2844